Citation Nr: 1728661	
Decision Date: 07/21/17    Archive Date: 07/27/17

DOCKET NO.  12-28 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent, prior to March 21, 2015, and 20 percent thereafter for service-connected lumbar strain, myositis and spasm.  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Steven D. Najarian, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1987 to November 1989.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

The September 2011 rating decision granted service connection for lumbar strain, myositis and spasm (claimed as back condition) and assigned a disability rating of 10 percent, with an effective date of March 4, 2010.   The June 2015 decision increased the rating from 10 percent to 20 percent, with an effective date of March 21, 2015.  Because the latter rating decision was not a full grant of the sought benefit, the Veteran's claim for a higher initial evaluation remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).

The September 2011 rating decision also denied service connection for degenerative lumbar spondylosis and degenerative disc disease L3-L4.  The denial was confirmed and continued by a statement of the case (SOC) of July 2014.  The latter issue has not been appealed by the Veteran and is not before the Board.

By a filing of June 2017, the Veteran withdrew her request for a Board hearing.  The Veteran also waived initial RO consideration of medical evidence added to the record following certification of the case to the Board in May 2016.

The paperless record of Virtual VA and the Veterans Benefits Management System (VBMS) has been reviewed.

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks a higher initial rating for her service-connected lumbar spine.  The Veteran underwent VA examinations of her back in October 2010 and March 2015.  As explained below, the Board will remand for a new VA medical examination and opinion as to the severity of the Veteran's service-connected back disability and for a medical opinion as to any occupational impairment caused by the Veteran's service-connected disabilities.

The Veteran underwent a VA examination in October 2010.  The examiner noted the Veteran's report of constant lower back pain and severe, weekly flare-ups that last for "hours."  The flare-ups were said to be precipitated by prolonged standing up and walking.  The report noted both that the Veteran was "unable to walk more than a few yards" and that she was able to "walk a maximal distance of less than 1/4 of a mile."  It was noted that the Veteran did not use a "device/aid," presumably for walking.  Clarification is needed as to whether the Veteran can perform prolonged walking, cannot walk more than a quarter-mile, or cannot walk more than a few yards.  It is also unclear to what extent any functional limitations on walking are an everyday symptom or a flare-up symptom.

The October 2010 examiner responded "yes" as to whether there had been incapacitating episodes of spine disease, but inexplicably noted only "retired" when asked to list the date and duration of each such episode during the past 12-month period.  The fact of incapacitating episodes should be independent of the Veteran's employment status.  Clarification is needed as to the date and duration of each episode.  Furthermore, the report did not indicate whether the incapacitating episodes required bed rest prescribed by a physician and treatment by a physician, as such episodes are defined for evaluation purposes under 38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome based on Incapacitating Episodes.
The Veteran underwent a VA examination in March 2015.  The Veteran reported that the back pain had worsened and that she experienced flare-ups of the thoracolumbar spine upon stooping, prolonged ambulation, or standing.  Loss of ambulation and standing tolerance were noted as a functional loss or functional impairment of the thoracolumbar spine.  The examiner noted both pain upon forward flexion during the examination and no evidence of pain during the examination.  Clarification is needed on this point.

In addition, the only diagnosis noted in the March 2015 report with respect to the back was "lumbosacral strain."  The examiner failed to take into consideration that the October 2010 VA examination report had also diagnosed the Veteran as having (in addition to lumbar strain, myositis, and spasm) degenerative lumbar spondylosis and degenerative disc disease L3-L4.  A medical opinion based on an inaccurate factual premise has no probative.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  In this regard, the Board also notes that the October 2015 VA examination was an "in-person" examination only and that no medical records were reviewed in connection with the report.

When it is not possible to separate the effects of a service-connected disability and a nonservice-connected disability, reasonable doubt must be resolved in the appellant's favor and the symptoms in question attributed to the service-connected disability.  See Mittleider v. West, 11 Vet. App. 181 (1998).  The VA examination reports of October 2010 and March 2015 do not indicate whether the effects of the Veteran's service-connected lumbar strain, myositis and spasm can be separated from her nonservice-connected disability of degenerative lumbar spondylosis and degenerative disc disease L3-L4.  Accordingly, the Board determines that a VA examination is necessary to identify and assess the current severity of the Veteran's service-connected lumbar strain, myositis, and spasm, and to differentiate any symptoms that are due to her nonservice-connected disability of degenerative lumbar spondylosis and degenerative disc disease L3-L4.

A claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the claimant or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for entitlement to a TDIU will be considered to have been raised by the record as part of the underlying claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The October 2010 VA examination report noted that the Veteran retired in 2009 due to "medical (physical problem)," and the specific medical causes were listed as "lower back, bilateral legs, bilateral knees, bilateral feet, left ear, neck, asthma and heart conditions."  The latter list contains both service-connected and nonservice-connected disabilities.  The issue of entitlement to a TDIU has been raised by the VA examination report.  The evidence currently of record is insufficient to determine that the Veteran is unemployable due to her service-connected disabilities.  The Veteran's claim for a higher rating for her low back disability is being remanded for a medical evaluation and opinion, and a VA medical opinion will also be requested as to any current functional impairment caused by the Veteran's service-connected disabilities.  As part of its remand order, the Board will direct that proper notice be provided regarding the TDIU issue, and that appropriate development be undertaken.

Accordingly, the case is REMANDED for the following action:

1. Issue a VCAA notice letter that satisfies all VCAA notice obligations with regard to the issue of entitlement to a TDIU.

2. Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims, including updated VA treatment records from June 2015 to the present.

3. Schedule the Veteran for an appropriate VA medical examination to determine the current severity of her service-connected disability of lumbar strain, myositis and spasm.  The claims file must be reviewed and noted in the report.

All pertinent evidence of record must be made available to the examiner, and all indicated tests and studies must be performed.  The examiner must assess the frequency and severity of all back symptoms in accordance with VA rating criteria, including an opinion as to whether any neurologic abnormality is a manifestation of the Veteran's service-connected low back disorder.

The examiner must indicate whether it is medically possible to differentiate between the symptoms and functional limitation attributable to the Veteran's service-connected low back disorder and her nonservice-connected disability of degenerative lumbar spondylosis and degenerative disc disease L3-L4.

The examiner should also address the functional impact of the Veteran's service-connected disorders for the purpose of evaluating entitlement to a TDIU at any time since the Veteran's service connection claim was filed in March 2010.  The examiner should refrain from stating whether or not the Veteran is "employable."  For TDIU purposes, the following information and opinions are requested:

a. The examiner should obtain a history from the Veteran as to her day-to-day activities, including hobbies, housework, yardwork, community involvement, and driving;

b. The examiner should ask the Veteran to describe in her own words the functional impact of her service-connected disabilities on her ability to engage in substantially gainful work, and the Veteran's response should be recorded in the report;

c. Considering the Veteran self-report, coupled with the current examination findings and review of any pertinent clinical records, the examiner should indicate the objective functional effects of the Veteran's service connected disorders on her ability to perform the physical and mental acts required for employment;

d. With regard to physical acts, the examiner should address functions such as the ability to sit, stand, walk, bend, carry, lift, grasp, pull, and push.  The examiner should indicate whether the Veteran can lift, carry, push, or pull objects weighing up to 10 pounds and, if not, why.  The examiner is asked not to state generically, for example, that the Veteran "has difficulty" with an activity or action, but rather to provide details, as appropriate, that identify the frequency, duration, and/or severity of any limitation arising from the service-connected disorder(s).

e. The examiner should indicate any effect of medications and/or treatment for service-connected disabilities on the Veteran's ability to perform the physical and mental acts required for employment.

f. The examiner should indicate whether the Veteran has had any medical restrictions imposed on her activities due to service-connected disabilities.
A rationale for the opinions in the report must be provided.

4. The RO or the Appeals Management Office (AMO) should undertake any other development deemed warranted.

5. Finally, readjudicate the issue of entitlement to a higher disability rating for lumbar strain, myositis and spasm and adjudicate the issue of entitlement to a TDIU.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, a supplemental statement of the case (SSOC) should be issued, and the Veteran should be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


